Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 16, it is unclear what is being claimed by “overhanding”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 8-9, 12-17, 19-21 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson Jr. (US 4,078,682).

Regarding claim 1, Johnson Jr. discloses a vehicle comprising a container for loading, transporting and unloading materials, said container extending longitudinally along a front- to-back axis of the vehicle (Fig.1) and comprising: 
a left side wall and a right side wall (Fig.1), 
an opening rear wall (24) for unloading said materials (Fig.1),
a movable partition (14) extending transversely inside the container (Fig.2),
a first flexible mechanical connection (32), a first part of which is connected to a left end of the partition and extends first horizontally towards the back of the vehicle along an inner face of the left side wall, then upwards or downwards via at least one first pulley (Fig.2); 
a second flexible mechanical connection (32), a second part of which is connected to a right end of the partition and extends first horizontally towards the back of the vehicle along an inner face of the right side wall, then upwards or downwards via at least one second pulley (Fig.2);
a motor assembly (28), the stator of which is fixed to the vehicle frame (Fig.2) and the rotor of which is connected to a rear end of the first and second mechanical connection (Fig.2) in order to pull them and thus draw the movable partition forcibly towards the rear of the container (see at least Col.2, lines 48-57), wherein 
the first part of the first flexible mechanical connection is connected to the left end of the partition (at 44, height 50, Fig.2), at a height H1 of between 10% and 90% of a height H2 of the partition (Fig.2);  

wherein the first flexible mechanical connection and the second flexible mechanical connection are forming a single continuous flexible mechanical connection (32, Fig.2) (Col.2, lines 38-47, continuous cable), and 
wherein the first part and the second part of the single continuous flexible mechanical connection are freely linked to the movable partition (Col.2, lines 38-47, removably attached).

Regarding claim 17, Johnson Jr. discloses a vehicle comprising a container for loading, transporting and unloading materials, said container extending longitudinally along a front-to-back axis of the vehicle (Fig.1) and comprising: 
a left side wall and a right side wall (Fig.1), 
an opening rear wall (24) for unloading said materials (Fig.1), 
a movable partition (14) extending transversely inside the container (Fig.2), 
a single flexible mechanical connection (32), an intermediate portion of said single flexible mechanical connection being freely connected to a left side of the movable partition (at 44, height 50, Fig.2) at a height H1 of between 10% and 90% of a height H2 of the movable partition (Fig.2), the intermediate portion of said single flexible mechanical connection being further freely connected to a right side of the movable partition at the height H1 (Col.2, lines 38-47, removably attached), a left portion of said single flexible mechanical connection extending first horizontally towards the back of the vehicle along an inner face of the left side wall and then upwards or downwards via at least one first pulley (Fig.2), a right portion of said single flexible mechanical connection 
a motor assembly (28), the stator of which being fixed to a frame of the vehicle (Fig.2), the rotor of which being connected to a left distal end of the single flexible mechanical connection (Fig.2), and the rotor of which being connected to a right distal end of the single flexible mechanical connection in order to pull the single flexible mechanical connection and thus draw the movable partition forcibly towards the rear of the container (Fig.2).

Regarding claim 3, Johnson Jr. further discloses wherein the left side wall comprises a first fold forming the first longitudinal part overhanging the first mechanical connection, and wherein the right side wall comprises a second fold forming the second longitudinal part overhanging the second mechanical connection (all within 46, Fig.2).

Regarding claim 4, Johnson Jr. further discloses the container comprises a first piece inserted in the left side wall and forming the first longitudinal part overhanging the first mechanical connection, and a second piece inserted in the right side wall and forming the second longitudinal overhanging the second mechanical connection (all within 46, Fig.2).

Regarding claim 5, Johnson Jr. further discloses wherein the inner face of the left side wall has a clearance of at least 2 cm below the first mechanical connection, and 

Regarding claims 8 and 21, Johnson Jr. further discloses the first and second flexible mechanical connections are cables (Fig.2).

Regarding claim 9, Johnson Jr. further discloses neither the first mechanical connection, nor the second mechanical connection passes between the movable partition and the left side wall and the right side wall of the container (Fig.2), respectively.

Regarding claim 12, Johnson Jr. further discloses the container is fixedly connected to the vehicle (long haul trailer, Col.1, lines 9-25).

Regarding claim 13, Johnson Jr. further discloses the axes of the first pulley and the second pulley are inclined in relation to the horizontal (90 degrees, Fig.2).

Regarding claim 14, Johnson Jr. further discloses wherein the first flexible mechanical connection and the second flexible mechanical connection are joined together to form a single flexible mechanical connection and wherein said single flexible mechanical connection is linked freely to the movable partition (at 28).

Regarding claims 15 and 19, Johnson Jr. further discloses wherein the single flexible mechanical connection is linked freely to the movable partition by means of a 

Regarding claims 16 and 20, Johnson Jr. further discloses wherein the left side wall comprises a first longitudinal part (46) overhanging the first mechanical connection (Fig.2) and wherein the right side wall (46) comprises a second longitudinal part overhanding the second mechanical connection (Fig.2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Johnson Jr. (US 4,078,682) in view of Glass (US 3,211,308).

Regarding claims 2 and 18, Johnson Jr. does not further specifically disclose wherein the height H1 is between 30% and 70% of the height H2.
Glass teaches a self-unloading truck body wherein the height of the cables interfaces the height of the moving partition at a place more central to the body of the partition (as shown in Fig.1).
.

Claims 6 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Johnson Jr. (US 4,078,682) in view of Maertens (US Pub App 2016/0129822).

Regarding claim 6, Johnson Jr. does not further specifically disclose the container is a self-supporting container (Abstract), the left and right side walls of which comprise an assembly of steel sheets having longitudinal folds.  Johnson Jr. appears to be silent to the material used to construct the vehicle and container.
Maertens teaches a trailer for transporting bulk material constructed of steel with longitudinal folds (Fig.1 and Paras.22, 26, 30, 45).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Johnson Jr in view of Maertens to use steel having longitudinal folds since this material known to be used in this environment and known to be extremely strong and durable.  Furthermore, such a modification would require a mere change in materials. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Regarding claim 10, Johnson Jr. does not further specifically disclose wherein at least part of the periphery of the movable partition comprises a seal extending towards the inner faces of the container.
Maertens teaches a trailer for transporting bulk material with a corner seal (134, Para.32).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Johnson Jr in view of Maertens in order to help reduce unwanted contamination.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Johnson Jr. (US 4,078,682) in view of Maertens (US Pub App 2016/0129822), as applied above, and further in view of Pellegrino (US 5,868,241).

Regarding claim 7, Johnson Jr., as modified above, does not further specifically disclose the sheets have a thickness of between 4 mm and 20 mm.  
This would be however, an optimum value for the thickness of the sheets for the system.  Nevertheless, this additional limitation is obvious as no more than the discovery of an optimum range or value, since it has been held that discovering an optimum range or value of a result effective variable involves only routine skill in the art.  See, MPEP 2144.05.  Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.  Furthermore, using a thickness of the sheets between 4 mm and 20 mm would have been an obvious matter of design choice to one having 
Further, Pellegrino teaches a sheet steel structure with side and end walls using 7-gauge sheet steel construction (Col.4, lines 66-67).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Johnson Jr in view of Pellegrino to employ 7-gauge sheet steel in the construction of the container since it is known to be both lightweight and strong.

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Johnson Jr. (US 4,078,682) in view of Stewart (US 8,647,044).

Regarding claim 11, Johnson Jr. does not further specifically disclose wherein the container is an open container in its upper part, wherein said container comprises guides for guiding the movable partition longitudinally along the front-to-back axis of the vehicle, wherein guides are arranged in a top part of the container and outside the container, and wherein the guides comprise two pairs of longitudinal rails, each pair of rails being arranged on the outer faces of the left and right side walls of the container.
Stewart teaches a light-weight floor module with an open top and guides and rails on the outside of a container (Fig.1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Johnson Jr in view of Stewart in order to allow for additional point of entry.

Response to Arguments
Applicant’s arguments, filed 10/12/2021, with respect to the 112 rejections, together with the amendment filed 10/12/2021, have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
The amendment filed 10/12/2021 has introduced a new 112 rejection of claims 3-4 and 16, see above.
Applicant's arguments filed 10/12/2021 with respect to the 102 and 103 rejections of the claims have been considered but are moot because the arguments do not apply based on the new grounds of rejection and new interpretation of the references being used in the current rejection, necessitated by amendment.
In response to Applicant's argument that Johnson Jr does not disclose the newly amended limitation wherein the first flexible mechanical connection and the second flexible mechanical connection are forming a single continuous flexible mechanical connection, inasmuch as Applicant had claimed these features, they are disclosed by Johnson Jr as is detailed for the first time in this rejection.  And as such, any arguments pertaining to these features are considered nonpersuasive.  As can best be seen in figure 2 and is detailed in Col.2, lines 38-47, 32 is one continuous cable.
Additionally in response to Applicant's argument that Johnson Jr does not disclose the newly amended limitation wherein the first part and the second part of the single continuous flexible mechanical connection are freely linked to the movable partition, inasmuch as Applicant had claimed these features, they are disclosed by Johnson Jr as is detailed for the first time in this rejection.  And as such, any arguments 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652